 508DECISIONS OF NATIONAL LABOR RELATIONS BOARD .CHISHOLM-RYDER COMPANY,INC.andJOHN CAVICCHIAUNITED GAS, COKE AND CHEMICAL WORKERS Or AMERICA, CIO, LOCAL235 AND ITS LOCAL PRESIDENT, DAVID GOODWIN, CHIEF STEWARDI{Ai;RYFULLER AND INTERNATIONAL REPRESENTATIVE, SAMUELOLFANoandJoHN CAVICCHIA.Cases Nos. 3-CA-84 and 3-CB-20.May 16,1951Decision and OrderOn July 13, 1950, Trial Examiner George Bokat issued his Interme-diate Report in the above-entitled proceeding, finding that, the Re-spondents had not engaged in the unfair labor practices alleged inthe complaints and recommending that the complaints be dismissed intheir entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel filed exceptions tothe Intermediate, Report and a supporting brief.The RespondentCompany filed a brief in support of the Intermediate Report.'The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions, briefs,'and the entire record in the caseand hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, with the modifications and additions noted below.We agree with the Trial Examiner that Cavicchia was lawfully dis-charged pursuant to the Respondents' concededly valid union-shopagreement, for failing to maintain his membership required by thisagreement as a condition of employment.As discussed in the Inter-mediate Report, Cavicchia deliberately defaulted in the payment ofhisAugustdues, despite prior warnings of the consequences that suchdefault entailed and despite Chief Steward Fuller's offer to assist himin borrowing the money to pay his dues .2Like the Trial Examiner,we find, contrary to the General Counsel's contention, that Cavicchiawas expelled from the Respondent Union and was subsequently dis-charged from his employment solely because of his dues delinquencyand not because of his former District 50 activities or his refusal toconsent to a dues checkoff.The General Counsel contends that Cavicchia's discharge was notprotected for the reasons, among others, that he was not deliquent inthe payment of his August dues and that, even if he were, he had timelytendered his accrued dues before his discharge.'As the record,exceptions, and briefs adequately present the issues and positions ofthe parties,the General Counsel's request for oral argument is denied.2As shown in the Intermediate Report,the Respondent Union had similar trouble withCavicchia, when it was the bargaining representative of the Respondent Company's em-ployees in 1945 and 1946 before it last supplanted District 50, United Mine Workers,94 NLRB No. 76. CHISHOLM-RYDER COMPANY,INC.509In support of his first argument, the General Counsel asserts that,as Cavicchia joined the Union on July 30, 1948, a few days before theexpiration of the 30-day deadline prescribed in the contract and theAct, he was not obligated to pay dues for that month and that there-fore the Union improperly credited his initial payment of $1.50 asJuly instead of August dues.We find no merit in this argument.Having joined the Union in July, Cavicchia obligated himself to paythe periodic dues accruing that month and it is immaterial that liecould have avoided this liability had he delayed joining until August.Indeed, Cavicchia himself recognized this obligation to pay the Julydues for not only did he pay it voluntarily but also at no time did heclaim that his initial payment should have been applied against hisAugust dues.Significantly, there is no evidence in the record-nor isany contention made-that the Union's requirement that Cavicchiapay the dues for the month he joined, in addition to the initiation fees,was not "generally applicable to other members"or "uniformly re-quired as a condition of acquiring. . .membership,"as provided in.Section 8 (a) (3) of the Act.Nor is there anything in the Act that,prohibits a labor organization holding a union-security contract from,uniformly requiring applicants for membership to pay dues for the,mouth they join. In these circumstances, our dissenting colleague'sassertion that by dismissing the complaint in this case,we are sanc-tioning Cavicchia's discharge for failing to pay dues he was not legallybound to pay is not warranted by the facts or the law.Turning to the General Counsel's second argument, it is contendedthat the Act, in any event, prohibited Cavicchia's discharge, be-cause prior thereto he tendered his delinquent dues to the Union.We do not so read the Act.Section 8 (a) (3), which authorizes the execution of union-shopagreements under specified conditions and permits discrimination tothat extent, provides in pertinent part:... That no employer shall justify any discrimination againstan employee for nonmembership in a labor organization . . .(B) if he has reasonable grounds for believing that member-ship was denied or terminated for reasons other than the failureof the employeeto tender the periodic dues and the initiationfees unzi f ornnly required as a condition of acquiring or retainingmembership.[Emphasisadded.]Correspondingly, Section 8 (b) (2) makes it an unfair labor prac-tice for alabor organization or its agentsto cause or attempt to cause an employer to discriminate againstan employee in violation of subsection(a) (3) or to discrimi-nate against an employee with respect to whom membership insuch organization has been denied or terminated on some ground 1,510DECISIONS OF NATIONAL LABOR RELATIONS BOARDother than his failureto tender the periodic dues and the initia-tion fees- uniformly required as a condition of acquiring or re-taining membership.[Emphasis added.]It is clear that to entitle an employee to protection under theseprovisions where, as here, the union is not otherwise improperlymotivated in seeking his discharge; the employee is obligated totender "theperiodicdues . . . uniformly required as a condition,of . . . retaining membership."The quoted phrase plainly contem-plates not only that the tender be in an amount uniformly prescribedby the union, but also that it be made within the time uniformlyallowed by the union as a condition of retaining membership.Whatever legislative history there is concerning the timelinessof the tender, confirms the plain meaning of the text. Thus,speaking of the union-security provisions of the Senate bill, whichthe conferees later adopted in material parts the Senate MajorityReport stated that these provisions were designed to safeguard anemployee from compulsory discharge under a union-security agree-ment "if the worker is notdelinquentin paying his initiation feesand dues."" ' [Emphasis added.]That which was implicit in theSenate amendments was expressly provided in the House bill.' Sec-tion 8 (d) (4) of the House bill stated that no union-security agree-ment "may have the effect of denying employment or continued em-ployment to any individual who on orbefore the time requiredtenders to the organization the initiation fees and dues regularly im-posed as a condition of membership therein." [Emphasis added.]The House Conference Report did not note any difference in theimport of the language used in the Senate and House bills.In the circumstances, to hold, as the General Counsel, urges, thatproviso (B) to Section 8 (a) (3) and Section 8 (b) (2) permit em-ployee-members subject to a valid union-shop agreement to disregardwith impunity the union's uniform requirements respecting the timefor payment of"periodic"dues as a condition of retaining member-ship, would be a distortion of the manifest sense of these sections.Moreover, such an interpretation would materially detract from thesubstance of union-security agreements which Congress vouchsafed tounions and would leave individual employees free to ignore an im-portant condition of membership, which unions are permitted toimpose.6In the absence of a clear expression of congressional intentto that effect, we are not persuaded that such a construction iswarranted.8H. Conf Rep.No 510, 80th Cong. 1st Sess.(1947), 41.4 S. Rep. No. 105, 80th Cong., 1st Sess.(1947), 7.5H. R. 3020,80th Cong,1st Sess.(1947).6It is worthy to note that membership in a labor organization,being contractual innature, contemplates the faithful performance of membership obligations imposed by theorganization's constitution and bylaws in the manner therein provided. CHISHOLM-RYDER COMPANY, 'INC.511In the presentcase,Cavicchia failed to perform his statutoryobligation to tender his periodic dues within the time uniformlyrequired as a condition of retaining his membership.As a conse-quence, he became vulnerable to discharge under the Respondents'union-shop agreement, upon his expulsion from the Union.7Asthe Union's constitution and bylaws did not provide for the restora-tion of membership rights or prevent expulsion on payment of de-linquent dues," Cavicchia's unaccepted belated tender could not barhis discharge.This conclusion is in harmony with the well-estab-lished legal principle that a tender to be effectual must be made with-in the time fixed by law or contract, as the case may be.9Accordingly, we find, as did the Trial Examiner, that neither theRespondent Union in requesting, nor the Respondent Company, ineffecting, Cavicchia's discharge pursuant to theirunion-shop agree-ment, violated the Act.We shall thereforedismiss the complaintsherein.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaints against the Re-spondent Chisholm-Ryder Company, Inc., Niagara Falls, N. Y., andthe Respondents United Gas, Coke and Chemical Workers of America,CIO, Local 235 and its Local President David Goodwin, Chief StewardHarry Fuller, and International Representative Samuel Olfano, be,and they hereby are, dismissed.MEMBERMURDOCB:,dissenting :The dismissal of this complaint by my colleagues, in my opinion,is not in accord with either the facts or the law in this case. It ismy considered conclusion that the actions of the Respondents in thismatter clearly constitute violations of Section 8 (a) (3) and Section8 (b) (2) of the Act.There are a number of facts basic to an understanding of the issuesjoined herein.The rationale of the majority decision rests upon adetermination that the complainant Cavicchia was legally dischargedfor delinquency in the payment of dues under a legitimate union-security provision of the parties' contract.This reasoning, in turn,4As Cavicchiawas discharged following his expulsion from the Union,we find it un-necessary to determine, as did the Trial Examiner,whether theunion-shop agreementinvolvedin this casealso permittedhis dischargeif he had only lost membership "in goodstanding."Cf.FirestoneTire and Rubber Company,92NLRB 1376.8Indeed, undertheUnion'sconstitution,special dispensationby the Internationalpresident is necessary to restore a delinquent member to good standing after automaticsuspension for nonpayment of dues.There is no evidencethat Cavicchiareceived thisdispensation.1 6 Williston on Contracts Sec. 1810. 512DECISIONS OF NATIONAL -LABOR RELATIONS BOARDis based upon the finding that Cavicchia paid dues for July 1948,but did not pay dues for August of that year, and that the resultingdelinquency was not cured by a subsequent tender of the amount al-legedly due.These essential findings are not substantiated by therecord set forth in this case.The Respondent Union and the Respondent Company, under au-thority granted under Section 9 (e) of the Act, duly negotiated acontract provision providing that "All present employees of Com-pany within the bargaining unit, . . . shall,not later than thethirtieth day following date of this agreement,as a condition of em-ployment become and remain members of the Union for the dura-tion of this agreement." [Emphasis supplied.]This provision wasmade a part of the current contract on July 2, 1948.On July 30,the last working day prior to the expiration of the 30 day graceperiod for the acquisition of membership, the charging party, Cavic-chia, complied with the terms of the agreement and paid the requisiteinitiation feel°On August 2, Cavicchia paid 1 month's dues.Cavicchia did not make further payment in the month of Augustand, on September 1, the Union requested his discharge, a requestwhich was then revoked after Cavicchia's claim that he had beengranted an extension and pending a hearing before the executivecommittee of the Local.This hearing, held on September 3, resultedin a final and effective request for discharge.On the same day, butprior to the hearing, and a final adjudication of delinquency by thecommittee, Cavicchia tendered 2 months' dues to the president ofthe local union and the payment was abruptly rejected.To conformthe result reached by my colleagues, with these facts, it is necessaryto hold that Cavicchia's first dues' payment, rather than logicallycovering his first month's membership, instead applied retroactivelyto the month of July-a period in which he was not, and was underno legal compulsion to be, a member of the union. It is also neces-sary to find that an attempted payment of dues only 3 days lateand prior to any formal and final adjudication of delinquency iswithout force to prevent a summary discharge on the latter ground.There are a number of factors which clearly indicate the funda-mental error inherent in any finding that Cavicchia was delinquentin the payment of dues.The majority opinion considers, althoughthe reasoning is not clear, that, inasmuch as acquisition of membershipwas accomplished on the last working day of the month of July,Cavicchia automatically became liable for dues for that entire month.Secondly, that Cavicchia acquiesced in the union's action in crediting10While the majority opinion finds that Cavicchia joined "a few days prior to theexpiration"of the 30-day grace period,actually,as found by the Trial Examiner,Cavicchiawaited until the last possible moment to acquire membership. CHISHOLM-RYDERCOMPANY, INC.513the payment for that month and thus now cannot be heard to com-plain.The record is barren of any facts to support the first of theseassumptions.There is nothing in the constitution or bylaws of theUnion indicating that a new member must pay dues for the entirecalendar month in which he joins 11 Indeed the normal procedureof such organizations would appear to date the liability from the daymembership was acquired.Moreover, in this case, the Union origi-nally attempted to apply the initiation fee, submitted by Caviechia,as dues for the months of May and June, a period predating eventhe adoption of the union-security clause and an action either indi-cating incompetent bookkeeping or an affirmative intention to squeezeas much from the complainant as possible.The lack of any protestat the time by Cavicchia surely cannot be construed, under the cir-cumstances, as foreclosing any complaint on his part at a later timewhen the results of the misapplied allocation became fatal to hisemployment.VThere is a further, overriding consideration indicating the un-tenable position of the majority decision on this issue. In allowingonly certain restricted forms of union security to be immune fromthe general prohibitions of the Act, Congress specified that suchagreements could provide only for enforcement of membership"onor afterthe thirtieth day"' following initial employment or_the ef-fective date of the agreement.12This Board has strictly construedthe provisions of the amended Act on this question and has frequentlyheld that contracts allowing a lesser period for the acquisition ofmembership are void.13Not only does the maintenance-of-member-ship clause in the instant contract provide that membership be ac-quired"not later thanthe thirtieth day following the date of thisagreement" but, by approving the actions of the Union in this in-stance, the Board now holds that a union may compel the paymentof dues for the so-called 30-day grace period from employees whomitmay not force to join during that period.14 In other words, themajority of my colleagues, who unquestionably would have found11The only provision of the Union's constitution or bylaws which applies to dues pay-ment procedure is Article I, Section 5 of the bylaws which provides that dues are payablein advance for each month. This would appear to further strengthen the argument thata payment on August 2 would normally be credited for that month.The negative reason-ing of the majority that there is no evidence that the Union's requirement that Cavicchiapay dues for the month in which he joined was not generally applicable or uniformlyrequired,of course,does not in any way substantiate the existence of such a requirementso conspicuously absent from the formal rules of the organization.12 Section 8 (a) (3)._13 SecShepherd Manufacturing Company,Inc,90 NLRB 2196, and cases cited therein14This position,of course,is in direct contradiction of the Board'sfirm policy that 'aunion cannot require retroactive dues under a union-shop contract.See NewYork Ship-building'Corporation,89 NLRB 1446;General American Aerocoach,90 NLRB 239 andcases cited therein.Moreover,the alleged fact that such a retroactive dues paymentwas "uniformly required"and "generally applicable"does not, in any way, remove theillegality of the requirement.953841-52-vol 94-34 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDit a violation of the Act if Cavicchia had been discharged for failureto join the Union on July 1, 1948, now holds in effect that he couldbe later discharged for not paying dues as of that date.Aside fromthe incongruity of such a position, I do not believe the Act contem-plated the imposition of such a duty during a period in which it spe-cifically protects employees from compulsory assumption of otherobligations of union membership.Accordingly, as the proper al-location of Cavicchia's initial dues payment would have removed thealleged default in dues payments for the month of August, I wouldfind that the ensuing discharge based on dues delinquency for thatmonth was in violation of Section 8 (a) (3) and 8 (b) (2) of the Act.Even assuming for the purposes of argument, however, that as ofSeptember 1, 1948, Cavicehia owed dues for the month of August, Icannot concur in a finding that he was lawfully discharged.Afterhearing Cavicchia and other interested parties on September 3, 1948,the executive committee of the Union requested his discharge.Onthe same day, however, andprior to any formal and final action onthe part of the Uision,a valid tender of 2 months' dues was madeby Cavicchia to qualified officers of the Union.The majority deci-sion holds that the Act does not prohibit a union, under these cir-cumstances, from rejecting a legitimate offer of paymentin order topreserve a delinquencywhich may be used as the basis for a discharge.I cannot agree.I am not persuaded that the Act, as written, sanctionsthe extreme penalty of discharge where, as here, the employee tendershis accrued dues before there is a final adjudication by the union that heis delinquent.The statute, of course, does not specify in explicit termsthe time when an employee is required to tender his dues to a unionholding a duly authorized union-security agreement in order to beentitled to the protection of the Act.However, committee reportsand congressional debates in the course of the statute's enactmentdisclose clearly that Congress was not only intent upon giving a labororganization a measure of protection from "free riders" who reap thebenefits while refusing to share the expenses, but also on the protec-tion of employees who are willing to pay for their "rides" by tenderingtheir dues and initiation fees. It is only in the absence of suchtender of dues and initiation fees that a discharge of an offendingmember is protected.For that reason I am reluctant to introduceinto the Act, irr the absence of clear,and explicit authority therein,arbitrary time limitations set by individual labor organizations forpayment of such obligations which shorten the period and measureof protection afforded employees .15On the contrary, it appears10 Indeed the adoption of such an interpretation is in violence of the basic rule ofstatutory construction that provisos which create exceptions to a general statutory policy,here the prohibition against discrimination in employment to encourage or dischargeunion membership,must be strictly construed.See 2Sutherland,Statutory Construction(3rd Ed.)Sec. 4933. CHISHOLM-RYDER COMPANY, INC.515reasonably plain from the language of the statute that a tender ofdues before the employees' good standing or membership in a labororganization is terminated would constitute a sufficient compliancewith the terms of the Act. Such an interpretation would affordproper recognition to the interests of both the employees and theunion.The union's source of income remains assured by the weaponof discharge, while an employee's job is secure provided requisite duesand fees are tendered before the union terminates membership forfailure to do so.The fear expressed in the majority decision thatsuch a policy might undermine the value of union-security provisions,is, I believe, more speculative than factual 16Nor is such a positionin conflict with the settled rules as to effectual tenders 17As tender in this instance, of all real or alleged deficiencies in dueswas made before any final adjudication of Cavicchia's membershipstatus was completed by the Union, and as the Respondent Companyhad knowledge of such tender, I would, on this ground also, findviolations of Section 8 (a) (3) and 8 (b) (2) in the resultingdischarge.Intermediate ReportMessrs. Richard LipsitzandJohn C. McRee,for the General Counsel.Tuttle, Rice, Rice & Hustleby, by Mr. Robert L. Rice, Jr.,of Niagara Falls, N. Y.,for Respondent Company.Mr. Bernard D. Levy,of Niagara Falls, N. Y., for Respondent Union.STATEMENT OF THE CASEUpon charges duly filed on September 13, 1948, by John Cavicchia, the Gen-eral Counsel of the National Labor Relations Board, called herein respectivelythe General Counsel and the Board, by the Regional Director of the Third Re-gion (Buffalo, New York), issued complaints dated June 17, 1949, againstChisholm-Ryder Company, Inc., herein called the Company, and against UnitedGas, Coke and Chemical Workers of America, CIO, Local 235 and its LocalPresident David Goodwin, Chief Steward Harry Fuller, and International Rep-resentative Samuel Olfano, herein called the Union and sometimes the Local,the Company and the Union herein collectively called the Respondents, allegingrespectively that the Company had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8 (a) (1)and (3) and Section 2 (6) and (7) of the National Labor Relations Act, as1°Such hazards as envisaged by the majority opinion would appear based on the erroneousinterpretation that, were employees granted the opportunity to tender dues before finaladjudication,the employees would be determining the actual conditions of membership.This interpretation assumes that employees could "disregard with impunity"the require-ments for dues payments,a conclusion obviously rebutted by the continuing and unchal-lenged authority of a labor organization to effectively request discharge after a modicum ofdue processThe instant case points up the far greater danger that, absent such protection,a union may disregard the attempts of employees to comply with their rules and, withundue dispatch,summarily secure the discharge of a technical delinquent.11while a tender must be made within the "time fixed by law or contract"to be effec-tive, it is equally true that, except where time of performance is of the essence,a validtender may be made subsequent to the day of maturity.See 6 Williston on Contracts,Section 1810. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARLamended, 61 Stat. 136, herein called the Act, and that the Union had engagedin and was engaging in unfair labor practices affecting commerce within themeaning of Section 8 (b) (1) (A) and (2) and Section 2 (6) and (7) ofthe Act.On June 17, 1949, said cases were consolidated by order of the Re-gional Director.Copies of the respective complaints and charges and of theorder of consolidation and notice of hearing were duly served on all the parties.With respect to the unfair labor practices, the complaints alleged in sub-stance that on or about September 3, 1948, the Company discharged JohnCavicchia for nonmembership in the Union although it had reasonable groundsfor believing that membership was denied or terminated for reasons otherthan the failure of Cavicchia to tender the periodic dues and initiation feesuniformly required as a condition of acquiring and retaining membership (inviolation of Section 8 (a) (3) and (1) of the Act), and that the Union causedthe Company to discharge Cavicchia whose membership had been terminatedby the Union on some ground other than for his failure to tender said dues andinitiation fees (in violation of Section S (b) (2) and 8 (b) (1) (A) of the Act).The Company and the Union thereafter filed separate answers denying thecommission of the alleged unfair labor practices.Pursuant to notice, a hearing was held on August 9 and 10, 1949, at Buffalo,New York, before George Bokat, the undersigned Trial Examiner duly desig-nated by the Chief Trial 'Examiner. After the close of the hearing and onabout October 10, 1949, the undersigned notified the parties of his intention toreopen the record for the purpose of affording them an opportunity to addressthemselves to an aspect of the case not touched on at the hearing, but, in theopinion of the undersigned, within the issues presented to him for deterniina-tion.Thereafter, by motion dated December 6, 1949, the General Counselmoved to amend the complaints herein so as to allege, in the alternative, thatthe Company discharged Cavicchia at the request of the Union although theCompany had reasonable grounds for knowing that Cavicchia's membership inthe Union had not been terminated, and that the Union caused or attempted tocause the discharge of Cavicchia because the Union claimed that he was not amember in good standing although his membership in the Union had not beenterminatedThis motion was granted without objection, as were motions toamend the respective answers of the Company and the Union.Pursuant to notice, a hearing on the amendment to the complaints was heldin Buffalo, New York, on March 21, 19,50, before the undersigned. At bothhearings all parties were represented by counsel ; all were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduceevidence relevant to the issues.Decision having been reserved on the motionsof the Company and the Union to dismiss both the complaints and amendedcomplaints, they are disposed of as will hereinafter appear.The parties pre-sented oral argument in the first as well as the reopened hearing, and filedbriefs with the undersigned.The Company also filed proposed findings of factand conclusions of law.Upon the entire record in the case and from observation of the witnesses, Imake the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Company, a New York corporation, is engaged in the manufacture, sale,and distribution of canning machinery equipment at its plant and principal officeinNiagara Falls, New York.During the year 1948 the Company purchasedsupplies, equipment, and raw materials valued in excess of one million dollars, CHISHOLM-RYDER COMPANY, INC.517of which about 70 percent was received from points outside the State of NewYork.During the same period the Company's annual sales exceeded one mil-lion dollars of which about 80 percent was sold and shipped to customers inStates other than the State of New York. I bud that the Company is engagedin commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Gas, Coke and Chemical Workers of America, CIO, Local 235, is a labororganization within the meaning of the Act admitting to membership employeesof the Company.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Summary of eventsJohn Cavicchia, the charging party, whose discharge by the Company at therequest of the Union is the subject matter of this Report, was employed by the-Company from April 21, 1941, until September 3, 1948.'In 1945 and 1946 the Union was in contractual relations with the Company ;in 1947, however, District 50 of the United Mine Workers succeeded the Unionas the exclusive bargaining representative.Cavicchia was active on behalf ofDistrict 50, serving on the negotiating aril grievance committees, as a steward,and as a teller at one of the Board elections won by District 50.On January 10,1948, another election took place ; this time, however, with only the Union on theballot.Caviccliia openly campaigned for votes against the Union.The Company entered into a collective bargaining agreement with the Unionon May 1, 1948. Following the winning of a union-apthorization election by theUnion, the parties on July 2, 1948, executed a supplemental agreement whichcontained the following clause :All present employees of Company within the bargaining unit, . . . shall, notlater than the thirtieth day following the date of this air cement, as a con-dition of employment becomeand remain members of Union for the durationof this agreement.[Emphasis supplied.]The Company posted notices on July 6, calling attention that "Employeeswithin the bargaining unit are notified that they must become members of theUnion not later than August 1st." On about July 15 the Union posted thefollowing notice on the Company's bulletin boards:ATTENTION!!ATTENTION!'ATTENTION ! !ALL MEMBERS MORE THAN 30 DAYS IN ARREARS, BEGINNINGFROM THE DATE WHEN DUES ARE FIRST DUE, WILL NOT BE AMEMBER IN GOOD STANDING AND WILL BE SUBJECT TO DIS-MISSAL, IN ACCORDANCE WITH UNION SHOP CLAUSE. DUES AREDUE ON THE FIRST OF EACH MONTH IN ADVANCE.MEMBERS NOT SIGNING A CHECK-OFF CARD, MUST PAY THEIRDUES AT THE REGULAR MONTHLY MEETING THE SECOND FRIDAYOF EACH MONTH.(S)David Goodwin, per S. O.DAVID GOODWIN,President, Local #235-UCW-CIO.Cavicchia joined the Union with extreme reluctance and waited until the lastworking day of the month, Friday, July 30, before he tendered the $3 for initia-Unless otherwise indicated all the events herein described took place in 1948. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion feesto Anthony Battaglia, the acting steward in his department.'WhenCavicchia received his receipt the following Monday for the $3 it was endorsedas duesfor the months of May and June. He protested to Battaglia, statinghe had joined the Union in July and wanted a corrected receipt for the $3 asinitiation fees.About the same time Cavicchia was informed that he owed $1.50for dues for the month of July. Cavicchia paid and received a receipt for duesfor the month of July ; it was dated August 2, and also acknowledged receipt of$3 for initiation fees.Battaglia, while serving as acting steward, asked Cavicchia "many times" tosign a checkoff card.Cavicchia "said he would never sign it as long as the CIOwas the union there." e At a regular union meeting on August 13, the Localpassed the following resolution :Motion was made by McIntosh and seconded by Lambert that anyone whohas not signed the check-off card and has not paid the August dues owingto the fact that the notices were not posted in time, will be granted time untilthe last Tuesday in August (August 31). On that evening the financialsecretary will be at the Union Hall between seven and eight in the evening toreceive such dues.Anyone not having paid their dues at that time can bedeclared delinquent and their card pulled.The plant was shut down from August 13 until it reopened on Monday morn-ing, August 30.On that morning the Union caused copies of the following noticeto be posted on all the bulletin boards, including the one in Caviechia'sdepartment:Attention!!Attention!!Attention ! !Our agreement with Management requires all employees of Chisholm-Ryder & Niagara Searchlight Co. to become members in good standing ofLocal 235 United Gas, Coke & Chemical Workers of America C. I. O.As some of the employees are not members in good standing it was votedat our most recent meeting to allow them until Tue. Aug. 31, to do so. Thefinancial sect. will be at C. I. O. Hall that evening to receive dues of thosewho have not signed check-off cards. Shop stewards may collect delinquentdues of those who have already signed.This is final'As of this time all but 2 and Cavicchia, of the approximately 300 union mem-bers, had paid their dues.The 2, but not Cavicchia, showed up at the union hallon August 31 and paid their dues. Cavicchia admits that he did not pay hisAugust dues but contends that Battaglia, as the acting steward of his department,2 Battaglia took the place of Harry Florence, the regular steward in Cavicchia's depart-ment, while Florence was on vacation from July 2G to August 13Cavicchia testified thatabout the middle of July he asked Earl Lambert, chief steward, for a membership cardand that Lambert refused, stating that Cavicchia was "not cooperative.We only wantcooperativefellows inour union that are going to stick with us."A few days later,according to Cavicchia, he complained to David Goodwin about Lambert's refusal togive him acard.Cavicchia quotes Goodwin as replying that "Lambert was right." Inview of Cavicclua's testimony that he waited until practically the last day to join andhis admissionthat Steward Florence had solicited his membership "about the forepart ofJuly,"I cannotcredit Caviechia's testimony as to this incident over Goodwin's specificdenial and despite Lambert's failure to testify.8I do not credit Caviechia's denialthat Battaglia had ever requested him to sign acheckoff authorization.When Steward Florence had solicited Cavicchia to join the Unionin the early part of July, he evidently had also asked him to sign a check-off card.Cavicchiamade anobscene remark as to what Florence could do with the cards-S Caviechia's testimony that he did not see this notice or the-one of July 15 until afteihis discharge is not credited. CHISHOLM-RYDER COMPANY, INC.519gave him until Friday, September 3, to pay the delinquentdues.Battagliadisputes Caviechia's version of this incident.The disposition of this conflictin testimony has an important bearing on the final determinationof the issuesherein.Iwill first relate Cavicchia's version.On Monday morning, August 30,Cavicchia observed Harry,Fuller, who had replaced Lambert as chief steward,hand Battaglia "a, stack of little cards."Battaglia then approached Cavicchiaand said, "Your name is first here.The card is right on top. You are behindin your dues." Cavicchia replied, "I have got no money to pay my duesnow . . . I'll pay my dues Friday." Battaglia said, "Okay."According to Battaglia, Fuller asked him to distribute four or five check-offauthorizations but Battaglia informed Fuller that Florence, the regular steward,was back to work and to give the cards to Florence. Battaglia volunteered how-ever to hand Cavicchia one of the cards, and did so.No mention was made ofdelinquent dues.Within the next hour Cavicchia asked Battaglia if he couldhave until Friday to pay his dues.Battaglia replied that it was "okay" withhim, but that he was no longer the steward since Florence had returned to workand told Cavicchia to see Florence.Cavicchia replied, "The hell with Florence."I am persuaded by a careful analysis of the testimony, and the demeanor ofthese witnesses, that Battaglia is more reliable and I credit his testimony. Itwould serve no useful purpose in reciting the remaining events that led to thedischarge of Cavicchia to detail the conflicting testimony.The followingfindingsare my own construction of the essential facts based on my evaluation of thewitnesses.In general, I have not credited Cavicchia where his testimony isirreconcilable with that of union or company witnesses.This does not meanthat I have credited, at face value, all of the testimony given by theunion wit-nesses.Some were more accurate and reliable than others. Particularly, I wasfavorably impressed by Battaglia, Fuller, and Samuel Olfano.On Tuesday, August 31, Fuller asked Cavicchia "if he was going to pay hisdues," and Cavicchia replied that he had been granted an extension by Battaglia.Fuller pointed out that since Battaglia was no longer the acting steward he hadno authority to grant Cavicchia the extension.Fuller offered to "vouch" forCavicchia in borrowing $1.50 from an individual who peddled coffee in the plantso that Cavicchia could pay his dues but Cavicchia refused.On September 1, the Union sent the following letter to the Company :CI.AMAUaER,Sec.-Treas., Chisliolnt-Ryder Co.,Niagara Falls, N. Y.DEAR MR. MAURER : In view of the fact that Messrs. Kotarba and Chisholmtop-management.Section 4 of the supplement of our contract allows us no alternative butto ask management for the immediate dismissal of John Cavicchia, Clock#209.' .His Union dues for August have not been paid, consequently he isnot a member in good standing iHis shop Steward reminded him of the factprevious to the deadline, and the Steward was grossly insulted by Mr.Cavicchia.5 Section 5 of the bylaws of Local 235 of the Union provides :The members shall cease, to be in good standing in the Local Union when one monthin arrears in duesDues are payable in advance, and where no check-off card exists,must be paid on meeting night, but not later than the last day of the month due. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrusting that you will take care of this matter immediately, we remainVery truly yours,(S)David Goodwin,DAVID GooDwiN,President, Local #235-UCIV-CIO.(S)Harry 0. Fuller,HARRY 0. FULLER,Chief Steward.(S)Samuel Olfano,SAMUEL OLFANO,International Rep.The Company received the letter, and Cavicchia a copy, the following day.Onthe same day, Cavicchia, after speaking to Florence and possibly Fuller, as tothe meaning of the letter, went to see Olfano, international representative of theUnion eCavicchia told Olfano that Fuller had granted him an extension oftime to pay his dues, and "after having been given this extension that theywouldn't take his money." I quote from Olfano's testimony :I told him at that time that that was not the story that I had heard fromFuller.That Fuller had told me that Cavicchia had approached Fuller andtold him that Battaglia had given him an extension. I said the stories areconflicting.However, I'll call up the office the first thing in the morningand I'll tell them to disregard the letter. I'll call a special meeting, at whichtime I'll question the stewards with whom you had contact. If your storyis true that any one of them gave you an extension then I'll see that theyabide by that extension."s:z^s**I told him if his story was substantiated that I would recommend thatthey give him the extension and, however, if his story was not substantiatedthen I would do otherwise.'The Union asked the Company to withhold action on its requested discharge ofCavicchia because it was going to give him a hearing on the matter on Friday,September 3.On Friday morning Cavicchia offered to pay Goodwin $3, pre-sumably the September as well as the August dues. Goodwin refused, sayingthat he had no authority to accept the dues, but informed Cavicchia the Unionwas going to give him a hearing that morning and that Cavicchia would get thebenefit of any doubt.The executive committee of Local 235, consisting of Goodwin, Fuller, andHerbert McIntosh, listened to Cavicchia, Battaglia, and Florence on Fridaymorning in order to determine whether Cavicchia had obtained an extension oftime to pay his August dues. Olfano was present during part of the meeting.?6Caviechia claims that he also spoke to Goodwin that day about the discharge letter.While it is entirely plausible that he did, I do not credit Cavicchia's testimony overGoodwin's denial that Goodwin indicated that the Union was motivated in sending theletter because "the Company was complaining to the Union, that is, the Union was pro-tecting fellows that the Company wanted to get rid of."° Cavicchia, who told the committee that Battaglia had granted him an extension oftime to pay his dues and again offered to pay his dues as he had to Goodwin that m6riiing,testified that Olfano said he "was nothing but a hardheaded U M. W. man and thecompany nor the union would tolerate such men," and then left the room after grantingthe committee authority from the International union to do as It saw fit.Olfano testi-fied that he did not learn of Cavicchia's past activity on behalf of the United Mine WorkersuntilafterthismeeetingThe quoted remark attributed to Olfano by Caviechia Is notcredited. CHISHOLM-RYDER COMPANY, INC.521The committee voted unanimously not to accept Cavicchia's explanation ; "thatthe letter to the company stands and that [Cavicchia's union] card is pulled." -When the Company first received the Union's request to discharge Cavicchia,Clair S. Maurer, the Company's secretary, discussed it with SuperintendentWilliam Kosoc and both "felt that according to the agreement between theCompany and the Union" they would have to honor the Union's request. Ac-cordingly, when the Union decided to stand by its initial decision, Kosoc informedCavicchia that he was discharged. In the course of the conversation, Cavicchiaadmitted that he had not paid his dues. Both Maurer and Kosoc individuallyassured Cavicchia that the Company would reinstate him if the Union agreed.'Shortly after Cavicchia's discharge, Olfano advised him that (1) he could ap-peal to the Local and ask for a hearing, (2) in the event the decision was un-favorable, he could appeal to the regional director of the Union's district office,and finally, (3) could appeal to the International Union itself.Accordingly, toquote Cavicchia, "I wrote an appeal to the union local body to put me back towork,put me back in the union,and they wrote me a letter, told me when to ap-pear at a local meeting. I went to the local meeting." [Emphasis supplied ]Cavicchia's appeal was heard on September 10. Cavicchia was not allowed toparticipate in the meeting as'a union member.'I now quote from the minutes of the union meeting of September 10:At this time it was moved the question be raised on the consideration ofapplication ofexpelled member for reinstatement.His letter was read and reasons for his action and request was discussedat length.Many of the statements in his letter did not coincide with thefacts as- set forth by his steward Harry Florence, his acting steward A.Battaglia, his chief steward Harry Fuller, and president Goodwin and thedistrict representative Sam Olfano.He was invited to attend a meeting at the Ryder plant and the "case statedto him. . . . At August, after having been informed in person and bya notice on the bulletin board of the deadline for paying dues, he againdisregarded all notices and the advice given him.He let the deadline ofAugust 31st pass.He disregarded the notice given that the financial secre-tary would be at the Union Hall between seven and eight in the eveningand all dues must be paid at or before that time or cardswould be pulled.Cavicchia was invited to state his case to the membership.He repeatedwhat he had written in his letter and asked for reinstatement and back payfor time lost.Said he had no money after his return from his vacation.That he intended to pay on September 3rd, and so forth. Pointed out tohim that his dues should have been paid before his vacation.That he couldhave obtained money from the office if he requested it.That he insultingly refused to sign a check-off card.Mr. Goodwin hadgranted him an extension in July.That he had made false statements manytimes.That his steward Harry Florence had urged him to attend his dues.All requests and advice he insultingly refused.Mr. Olfano reported that after an interview with Cavicchia and talkingto Battaglia, he made three different trips to the Ryder plant to assure him-self that Cavicchia was getting a square deal.' Cavicchia's testimony that Kosoc told him that he would "bear down" harder onCavicchia if he did return to work, is not credited over Kosoc's denial.' By letter dated September 8, the recording secretary of the Local notified Cavicchia,.,youwill not be allowed to enter the meeting until your presence is requested by themembership." 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter a long discussion he was asked to retire.A motion was made bySt. Onge and seconded by McIntosh and passed unanimously that the mem-bers approved the action of the committee in asking the dismissal of Ca-vicchia, and the recording secretary was instructed to so inform him byletter.Meeting adjourned. [Emphasis supplied.]After being advised of the Local's decision, Cavicchia did not avail himself ofthe other appeals afforded to him by the constitution of the International orof his right to utilize the grievance machinery of the contract.B. Concluding findingsThe first issueto be resolved is that raised by the original complaint, whetherthe Union terminated Cavicchia's membership and caused his discharge forreasons other than the nonpayment of dues in violation of Section 8 (b) (2)and 8 (b) (1) (A), and whether the Company violated Section 8 (a) (3) and8 (a) (1) inpcquiescing in the Union's demand and because it had reasonablegrounds forbelieving that the Union's actions were for reasons other thanCavicchia's nonpaymentof dues.As to this issue the General Counsel contends :(1)That Cavicchia was not obligated to pay dues prior to-August 1948 andthat the dues he paid the early part of August should have been credited forAugust instead of July dues and therefore he was illegally discharged for non-payment of August dues.He bases this argument primarily on the fact thatunder the supplemental agreement all employees in the bargaining unit had tobecome members of the Union "not later than the thirtieth day following thedate of the agreement,"and sincethe execution date was July, 2, "Cavicchiawas not obligated to become a member of the Union during the entire month ofJuly."While Cavicchia could have waited until August 1 to join, the fact re-mains that he joined during the month of July, and as the General Counselimpliedly concedes, those employes joining in July would be obligated for theJuly dues.The General Counsel also concedes, as the facts show, that Cavicchiaknew that the Union was crediting his August payment for the July dues 10 Ifind this contention to be without merit.(2)That even if Cavicchia was obligated to pay the August dues, he receiveda valid extension to September 3 and offered to pay on that day. Since I havefound as a fact that no such extension was granted to Cavicchia, this contentionmust fall.(3)That regardless of contentions (1) and (2), the Union requested Ca-vicchia's discharge for some reason other than his failure to pay duesTheUnion, under its current contract with the Company had not requested the dis-charge of any employee other than Cavicchia.All the employes had receivedample warning when the Union posted notices on about July 15 that "All mem-bers more than 30 days in arrears, ... will not be a member in good standingand will be subject to dismissal."On August 30 the employees who were inarrearswere notified they had until the next day to pay their dues and thatY°When Cavicchia was mistakenly given a receipt for May and June dues instead offor the initiation fees, he said to Battaglia,"Iwas joining in July and I wanted thishere made as initiation fees 111 CHISHOLM-RYDER . COMPANY, INC.523"This is final."All paid their dues except Cavicchia.On August 31 Fulleroffered to vouch for Cavicchia so that he could borrow the money for his Augustdues.Cavicchia refused.Cavicchia had a previous record of failing to pay hisdues on time."When Cavicchia claimed that he had received an extension topay his August dues the Union gave him a bearing, and if his story had beensubstantiated, the Union would have withdrawn its discharge request. I ampersuaded by the preponderance of the, testimony that the Union requested thedischarge of Cavicchia because of his nonpayment of dues. In reaching thisconclusion, I have considered the circumstance that the Union's letter request-ing Caviccbia's discharge refers not only to his nonpayment of dues but also to"the Steward" being "grossly insulted by Mr. Cavicchia " I have previouslyfound that this incident occurred when Steward Florence solicited Cavicchia tosign a check-off card and Cavicchia obscenely told Florence what he could dowith the card, but I still find, in view of all the evidence, that the motivatingfactor was Cavicehia's failure to pay his dues. Or, put another way, the GeneralCounsel has failed to persuade me by a preponderance of the evidence that theUnion, in seeking his discharge, was motivated by Cavicchia's activity on behalfof a rival union or his persistent refusal to sign a check-off authorization andcontinued opposition to the Union.The underlying reason for the Union's decision is, I believe, aptly expressed byChief Steward Fuller, _ "I feel that rules are made not for one person but foreverybody and Cavicchia should follow them as long as I or the next persondo."As the Supreme Court quoted with approval in theColgatecase,' a labororganization has the "right . . . to reject or expel persons who refuse to abide,by any reasonable regulation of lawful policy adopted by the Union."" I findcontention (3) to be without merit.The remaining issue to be resolved is that raised by the amendment to theconsolidated complaint, that the Respondents violated the Act when the Com-pany discharged Cavicchia at the Union's request when they both were aware atthe time that Cavicchia's membership in the Union had not been terminated.This issue arises because of the following circumstances. It will be remem-bered that the contract in effect at the time of Cavicchia's discharge providedthat employees shall "become and remain members of Union for the durationof this agreement." It will also be remembered that the Union's letter ofSeptember 1 to the Company referred to this section of the agreement as author-izing Cavicchia's discharge, the letter stating, however, that "he is not a memberin good standing."Nowhere in the agreement, the validity of which is notitWhen the Union had contractual relations with the Company in 1945 and 1946,the contract contained a union-shop clause.Battaglia was then financial treasurer ofthe Local and the grace period for payment of dues was 90 days. According to thecredited and undenied testimony of Battaglia, Caviechia always waited the full 90 daysbefore paying his dues:Many times he was three and a half months and I gave him time go it wenton like this month after month.The president got wind of it and turned his nameinto the company.The superintendent came over. Johnny was thrown out ofthe plant for four days with another member because he was delinquent three anda half months, even four monthsAnd he stayed out four days. Finally he cameback and he paid his dues and we accepted him back at that time. I was stillthe treasurer and I accepted his money.12 Colgate-Palmolive-Peet Co v N L It B,338 U. S 355.'a See also the proviso to Section 8 (b) (1) (A) of the Act.0 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDquestioned, is there any written requirement as such that Cavicchia, as a condi-tion of employment, maintain his membership in the Union in good standing"It is the contention of the General Counsel that, since Cavicchia was notformally or properly expelled from the Union under the conditions establishedby the constitution of the International Union," he was still a union memberwhen discharged, and therefore met the requirement of the very agreementupon which the Respondents now rely as legal justification for the dischargeunder the provisos to Section 8 (a) (3) of the Act.It is the contention of the Respondents that prior to his discharge Cavicchiahad been expelled from membership in the Union following a hearing before aproperly constituted executive board in which he had voluntarily participated andsubmitted to its jurisdiction, and therefore waived the technicality of receivingthe 10 days' written notice required by the International's constitution.Cavicchia admitted that on September 2 Goodwin warned him that failure topay his dues would lead to expulsion from the Union. Although Cavicchia testi-fied that he never received any written or oral charges from the Union he ad-mitted he understood that the purpose of the September 3 meeting of the execu-tive committee was because he had not paid his August dues. I credit the testi-mony of Goodwin and McIntosh that when the executive committee voted to"pull" Cavicchia's membership card, it meant a vote to expel Cavicchia fromthe Union 10 That Caviechia understood he was expelled is clear from the record.Cavicchia consulted with Stephen McMullen, regional director of the Interna-tional, and asked "hun what procedures could I take to get back into the unionand get back to work."" To quote Cavicchia again, "I wrote an appeal to theunion local body to put me back to work, put me back in the union, . . .At no time did Cavicchia protest his failure to receive the 10 days' writtennotice of changes.He was summoned to appear before a tribunal havingjurisdiction of the subject matter involved and submitted without protest toits jurisdiction.The matter of notice being personal to Cavicchia he could14That Cavicchia was not a member in good standing on September 1 is clearAsstated above Section 5 of the Local's bylaws provides that "members shall cease to bein good standing in the Local Union when one month in arrears in dues "15suspended or expelled" for "Refusing, or wilfully neglecting to pay dues"Section8 provides : "Where the charges consist solely of non-payment of financial obligations,..chaiges may be filed by any memberThe Local Executive Board shall serve as the trialboard and its decision shall be final.The Local Executive Board shall commence hearingthe charges after 21 days after they are filed and shall cause written notice to be served onthe accused in person or by registered mail not less than ten (10) days prior to the hearing"Cavicchia received a copy of the letter requesting his discharge on September 2 and wasgiven a hearing before the local executive board on September 3.Assuming that thedischarge letter constituted written notice of charges, it is clear that Cavicchia didnot receive the 10 days' notice required by the constitution.There is a conflict, how-ever, between Section 8 of the constitution and Article VI Section 2 of the Local's bylawswhich provide : "All charges against a member, except charges of disturbing Local Unionmeeting or non-payment of dues, shall be in writing, setting forth the charge, and whencommitted"I find that the constitution of the International is controlling.16 It should be remembered that the Local voted on August 13 that any member notpaying the August dues could have his membership card "pulled."14McMullen, who investigated Cavicchia's discharge shortly after the event, "under-stood that lie had been expelled for non-payment of dues."Both McMullen and Oltano,when they advised Cavicchia as to what steps he could take to appeal the decision of theexecutive committee,did so on the basis of treating him as an expelled union member.The Local (lid likewise, for on September 10 when it heard Cavicchia's appeal he wasnot allowed to enter the meeting until his presence was requested by the menibei ship.The minutes of that meeting pertaining to Cavicchia start with the following sentence"At this time it was moved the question be raised on the consideration of application ofexpelledmember for reinstatement "0 CHISHOLM-RYDER COMPANY, INC.525waive it explicitly or by acquiescence 19 I find that Cavicchia waived the 10days' written notice prescribed by the constitution of the International, andhad been expelled from the Union prior to his discharge on September 3.I am also of the opinion that even if Cavicchia had not been properly expelledfrom the Union, his discharge would not have been a violation of the Act byeither Respondent. I have found that the Union sought the discharge of Cavic-chia because he failed to tender his periodic dues and not for some arbitraryor discriminatory reason.The Respondents having conformed to the basiclegislative intent, as I interpret the meaning of Section 8 (b) (2) and proviso(B) of Section 8 (a) (3), I can see no warrant, under the facts here disclosed,for a strict, literal interpretation of the valid union-shop contract executed bythem 19Both Respondents interpreted the contract so as to permit the dischargeof any employee who was not a union memberingoodstandingdespite thenarrower language in the contract itself.The phrase in question is not soclear-cut as to be susceptible of but one construction.Under the circumstancesof this case, it was not unreasonable for the parties to interpret the phrase"remain members" as encompassing the requirement of fulfilling the normal orusual obligations of membership such as the payment of dues.20Nor is thereany adequate reason, based on the record as a whole, for questioning the goodfaith of the Respondents in acting on their understanding that the agreementrequired the employees to maintain goodstandingin the Union as a condition ofemployment.In conclusion, I find that the Respondents did not violate the Act. It istherefore recommended that the complaint against the Union and the complaintagainst the Company be dismissed in their entirety.21As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rule's and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceedings(including rulings upon all motions or objections) as he relies upon, togetherwith the original and six copies of a brief in support thereof ; and any partymay, within the same period, file an original and six copies of a brief in supportof the Intermediate Report. Immediately upon the filing of such statement ofexceptions and/or briefs, the party filing the same shall serve a copy thereofupon each of the other parties. Statements of exceptions and briefs shalldesignate by precise citation the portions of the record relied upon and shall belegibly printed or mimeographed, and if mimeographed shall be double spaced.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203.85.As further provided in saidSection 203 46, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)days from the date of service of the order transferring the case to the Board.19 SeeMatter of Malloy,278 N. Y. 429;People ex rel Deverell v. Union,118 N. Y. 101.19 Provisos should be construed to conform with the legislative intent and no presump-tion arises because of statutory form that interpretations should be strict.SeePublicService Company of Colorado,89 NLRB 418,and cases cited therein.20Nor can Cavicchia claim to have been misled by the bare wording of the union-shopclause itself because he,as well as the other employees,were warned on July 15, thatfailure to maintain their membershipingoodstandingwould subject them to dismissal.21The Company submitted separately numbered proposed findings of fact and conclu-sionsof law. I accept, all of the proposed findings of fact except 13, 20, and 27, whichare rejected.Iaccept all of the proposed conclusions of law except 5 and 10, whichare rejected. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.THE M. W. KELLOGG COMPANY 1andLODGE No. 790, INTERNATIONALASSOCIATION OF MACHINISTSUNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, AFL,AND ITS LOCAL UNION No. 943andLODGE No. 790, INTERNATIONALASSOCIATION OF MACHINISTS.Cases Nos. 16-CA.-182 and 16-CB-7.May 16,1951Decision and OrderOn September 15, 1950, Trial Examiner Euguene F. Frey issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action as set forth in the copy of the In-termediate Report attached hereto.Thereafter, the Respondent Com-pany and the Respondent Unions filed exceptions to the IntermediateReport and supporting briefs.The Board has reviewed the rulings made at the hearing by theTrial Examiner and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record inthe case,2 and for the reasons hereinafter stated finds merit in certainof the Respondents' exceptions.The Trial Examiner found, among other things, that at the timewhen the alleged discriminatees sought employment in July 1949, theCompany was following a practice it had earlier adopted of hiringonly members of the Carpenters for millwright jobs; that pursuantto that practice, these individuals were not admitted by the guards tothe Company's property because they did not have referral cardsfrom the Carpenters; and that the practice in question had been causedby the Carpenters by virtue of the fact that the Carpenters' localbylaws and trade rules, the existence of which had been communicatedto the Company, presented a clear threat of strike if nonmembersof the Carpenters were hired for millwright work.He concludedThe name of the Respondent Company appears as amendedat the hearing.'As therecord, the exceptions,and briefs,in our opinion,adequately present the issuesand positionsof the parties, the Respondents'request for oral argumentis herebydenied.94 NLRB No. 74.